1 F.3d 1252NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Larry J. OLSON, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 93-7031.
United States Court of Appeals, Federal Circuit.
May 5, 1993.

Before RADER, Circuit Judge, BENNETT, Senior Circuit Judge, and SCHALL, Circuit Judge.
ON MOTION
RADER, Circuit Judge.

ORDER

1
The Secretary of Veterans Affairs moves to waive Fed.Cir.R. 27(d) and to dismiss Larry J. Olson's appeal.  Olson opposes.


2
Olson seeks review of an order of the United States Court of Veterans Appeals affirming the Board of Veterans Appeals decision denying his claim for an increased rating for various auditory ailments.  Olson challenges only factual determinations or the application of laws or regulations to his claim.  No issue is raised that falls within the limited jurisdiction of this court under 38 U.S.C. Secs. 7292(c), (d)(1)-(2) (Supp.  III 1991).  See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to waive Fed.Cir.R. 27(d) is granted.


5
(2) The Secretary's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.